EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT State of their jurisdiction of Other names under incorporation or which subsidiary does Name of subsidiary organization business Crexendo, Inc. Arizona None Avail 24/7, Inc. Delaware None Crexendo Business Solutions, Inc. Arizona None Galaxy Mall, Inc Delaware None Internet Training Group, Inc. Delaware None StoresOnline Canada, ULC Canada None StoresOnline International Canada, Ltd. Canada None StoresOnline International, Ltd United Kingdom None StoresOnline International, Inc. Delaware None StoresOnline, Inc Delaware None Crexendo International, Inc. Arizona None Crexendo India Limited India None Crexendo Telecom, Inc. Arizona None Crexendo Property Management, LLC Arizona None
